
	
		III
		111th CONGRESS
		1st Session
		S. RES. 144
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2009
			Mr. Feingold (for
			 himself, Ms. Snowe,
			 Mrs. Gillibrand,
			 Mr. Kerry, Mr.
			 Dodd, Mr. Sanders,
			 Ms. Stabenow, and
			 Mr. Begich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Women's Health Week. 
	
	
		Whereas women of all backgrounds should be encouraged to
			 greatly reduce the risk of common diseases through preventive measures such as
			 a healthy lifestyle that includes engaging in regular physical activity, eating
			 a nutritious diet, and visiting a healthcare provider to receive regular
			 check-ups and preventative screenings;
		Whereas significant disparities exist in the prevalence of
			 disease among women of different backgrounds, including women with
			 disabilities, African-American women, Asian-Pacific Islander women, Latinas,
			 American-Indian women, and Alaska Native women;
		Whereas healthy habits should begin at a young age;
		Whereas it is important to educate women and girls about
			 the significance of awareness of key female health issues;
		Whereas the Offices on Women's Health within the
			 Department of Health and Human Services, the Food and Drug Administration, the
			 Centers for Disease Control and Prevention, the Health Resources and Services
			 Administration, the National Institutes of Health, and the Agency for
			 Healthcare Research and Quality are vital to providing critical services in
			 supporting women's health research, education, and other necessary services
			 that benefit women of any age, race, or ethnicity;
		Whereas National Women's Health Week begins on Mother's
			 Day annually and celebrates the efforts of national and community organizations
			 working with partners and volunteers to improve awareness of key women's health
			 issues;
		Whereas May 11, 2009, is National Women's Check-Up Day;
			 and
		Whereas in 2009, the week of May 10 through May 16 is
			 dedicated as National Women's Health Week: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 importance of preventing diseases that commonly affect women;
			(2)supports the
			 goals and ideals of National Women's Health Week;
			(3)calls on the
			 people of the United States to use National Women's Health Week, which begins
			 on May 10, 2009, as an opportunity to learn about health issues that face
			 women;
			(4)calls on the
			 women of the United States to observe National Women's Check-Up Day by
			 receiving preventive screenings from their health care providers; and
			(5)recognizes the
			 importance of federally-funded programs that provide research and collect data
			 on common diseases in women.
			
